SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 4 (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for quarter period ended March 31, 2014. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:000-54457 ADVANCED CANNABIS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 20-8096131 (State of incorporation) (IRS Employer Identification No.) 4445 Northpark Drive, Suite 102 Colorado Springs, CO 80907 (Address of principal executive offices) (Zip Code) Former Name, Address and Fiscal Year End if Changed Since Last Report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No At September 9 , 2014, there were 13,703,933 issued and outstanding shares of the Company’s common stock. EXPLANATORY NOTE The purpose of this Amendment No. 4 to the Company’s Report on Form 10–Q/A for the three months ended March 31, 2014 filed with the Securities and Exchange Commission(the “SEC”) on June 23, 2014 (the “March 10–Q/A”), is to revise certain balances and disclosures relating to the Company’s conventional convertible debt and related debt discounts, convertible debt with beneficial conversion features, and derivative liabilities.We revised theMarch 10-Q/A as follows: (i) revised the Company’s financial statements and notes to the financial statements in Item 8; (ii) added note 16, “Restatement of Prior Period Financial Statements” in Item 8; (iii) revised disclosure of certain balances within Item 7 to reflect the changes identified in (i), as well as other minor changes; and (iv) revised Item 9A to reflect the impact of this Amendment No. 4. This Amendment No. 4 speaks as of the original filing date of the Company’s initial Form 10–Q, and does reflect certainevents that may have occurred subsequent to the original filing date, May 15, 2014. This amendment should be read in conjunction with our other filings made with the SEC pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended. FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q/A, Financial Statements and Notes to Financial Statements contain forward-looking statements that discuss, among other things, future expectations and projections regarding future developments, operations and financial conditions.All forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect.If any underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or intended. ADVANCED CANNABIS SOLUTIONS, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed consolidated balance sheets 3 Condensed consolidated statements of operations 4 Condensed consolidated statements of cash flows 5 Notes to unaudited condensed consolidated financial statements 6-23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24-28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 2 ADVANCED CANNABIS SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) (audited) (As Restated) (As Restated) ASSETS Current Assets Cash $ $ Tenant receivable (net of allowance for doubtful accounts) Prepaid expenses Total current assets Property and equipment, net Tenant receivable - Other assets, deferredfinancing costs (net of amortization) 109,000 - Total Assets $ 2,526,925 $ LIABILITIES & STOCKHOLDERS' EQUITY CurrentLiabilities Accounts payable and accrued expenses $ 26,813 $ Accrued interest expense, notes payable - Derivative liability 1,147,640 Convertible notes payable– current portion Total current liabilities 1,180,380 Long Term Liabilities Convertible notes payable (net of debt discount) 657,483 609,950 Tenant deposits Total long term liabilities 658,733 611,200 Total Liabilities 1,839,113 659,768 Commitments and Contingencies - - Stockholders' Equity Preferred stock, no par value; 5,000,000 share authorized; no shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Common Stock, no par value; 100,000,000 shares authorized; 13,438,933 shares and 15,137,200 shares issued and outstanding on March 31, 2014 and December 31, 2013, respectively 2,604,696 933,627 Deficit accumulated during development stage (1,916,884 ) ) Total Stockholders' Equity 687,812 222,665 Total Liabilities & Stockholders' Equity $ 2,526,925 $ See Accompanying Notes to Condensed Consolidated Unaudited Financial Statements 3 ADVANCED CANNABIS SOLUTIONS. INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS From Inception Three Months Ended (June 5, 2013)to March 31, March 31, (unaudited) (unaudited) (As Restated) (As Restated) Revenues Tenantrentals $ $ Consulting fees Total revenues Operating expenses: General and administrative Payroll and related Professional fees Office expense Loss on expired option to acquire real estate - Depreciation Total operating expenses Operating income (loss) from continuing operations ) ) Other income (expense): Amortization of debt discount (304,841 ) (305,635 ) Gain (loss) on derivative liability , net (647,640 ) (647,640 ) Interest expense ) (50,145 ) Total other expense (1,001,755 ) (1,003,420 ) Loss from continuing operations (1,205,922 ) (1,918,841 ) Income from discontinued operations - Net loss $ (1,205,922 ) $ (1,916,884 ) Net loss per share-basic and diluted $ (0.09 ) Weighted average number of common shares outstanding –basicand diluted 13,659,997 See Accompanying Notes to Condensed Consolidated Unaudited Financial Statements 4 ADVANCED CANNABIS SOLUTIONS. INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, From Inception (June 5, 2013) to March 31, (unaudited) (unaudited) (As Restated) (As Restated) Cash Flows Provided By (Used In) OperatingActivities: Net loss $ (1,205,922 ) $ (1,916,884 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Loss on expired option to acquire property - Depreciation Amortization of debt discount 304,841 305,635 Amortization of deferred financing costs 6,000 6,000 (Gain) Loss onderivative liability, net (647,640 ) (647,640 ) Issuance of stock to pay interest expense Issuance of stock compensation - Changes in operating assets and liabilities (Increase) / decrease in accounts receivable (65,624 ) (67,868 ) (Increase) / decrease in prepaid ) ) Increase / (decrease) in accounts payable and accrued expenses (16,399 ) 26,813 Net cash used in operating activities – continuing operations (329,983 ) (809,183 ) Net cash used in operating activities – discontinued operations - ) Net cash used in operating activities: (329,983 ) (819,054 ) Cash Flows Provided By (Used In) Investing Activities: Purchase of property and equipment ) ) Purchase of option to acquire real estate - ) Net cash usedin investing activities ) ) Cash Flows Provided By (Used In) Financing Activities: Purchase and cancellation of shares of common stock - ) Sales of common stock for cash - Proceeds from saleof warrants, net Principal repayment on convertible notes payable (1,737 ) (1,737 ) Proceeds from issuance of convertible notes payable, net of cash expenses Deferred financing costs ) ) Net cash provided by financing activities 1,795,663 3,144,923 Net Increase In Cash Cash, beginning of period - Cash,end ofperiod $ $ SUPPLEMENTAL SCHEDULE OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income tax $
